Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2017/0137285).
Regardgin claims 1, 2, 3, 11, 14-16 Ide teaches a method for reforming a hydrocarbon containing stream (abstract) comprising exposing an initial composition comprising 0.1-10 wt% of at least one dopant metal oxide (para. 0034-0036) to a reducing environment (including H2O or CO2, this reforming step forms an initial 
Regarding claims 1, 5, 11, 17; the limitations of the Gibbs free energy of the catalyst and heat capacity appear to be inherent properties of the claimed invention. As it appears that the catalyst of Ide is substantially similar to that of the claimed invention, it appears that the properties of the catalyst of Ide is substantially similar to the properties of the catalyst of the invention absent a showing to the contrary.
Regarding claim 4, Ide teaches that the catalyst composition comprises a monolith having a cell density of 100-2000 cells per square inch comprising a honeycomb monolith (para. 0041-0043).
Regarding claim 12, Ide teaches that the reactor is a reverse flow reactor (para. 0012).
Regarding claim 13, Ide teaches that the hydrocarbon stream comprises 5-95 wt% of C2+ compounds (para. 0056).

Claims 6-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2017/0137285) in view of Ying (US 2010/0304236).
Ide teaches a method as described above in claim 1, but fails to teach that the structural oxide comprises a mixed structural oxide (claim 6), mixed oxide including an oxide of one of the dopant metals and at least one structural oxide (claim 7).
Ying, however, teaches a method for hydrocarbon steam reforming (abstract) wherein the support comprises NiAl2O4 for the purpose of providing a catalytically active species in steam reforming (para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the support of Ide comprises NiAl2O4 in order to provide a catalytically active species in steam reforming as taught by Ying.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735